DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 8/8/2020.
Claims 1-4, 6, 12, 16-28, 31-34, 36-38, 42, 46, 58, and 83 are currently pending.

Drawings
The drawings were received on 8/8/2020.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6, 12, 16-28, 31-34, 36-38, 42, 46, 58, and 83 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“receiving, via a wireless channel, a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U-SIG) followed by one or more version-specific signal fields, wherein the one or more version-specific signal fields includes a third signal field (EHT-SIG) on one or more subchannels of the wireless channel:
determining that the U-SIG includes at least a version identifier, frequency occupation information and a format information field;
determining a format of the packet based, at least in part, on the format information field;
determining one or more subchannels of the wireless channel that include the version- specific signal field based, at least in part, on the frequency occupation information; and
receiving at least part of the packet and decoding the version-specific signal field on the one or more subchannels based on the determined format“ in combination with other claim limitations as recited in claim 1.

“generating a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U-SIG) followed by one or more version-specific signal fields including an extremely high-throughput (EHT) signal field (EHT-SIG), the EHT-SIG including a resource unit (RU) allocation subfield;
selecting a compression mode for the RU allocation subfield based, at least in part, on whether the packet includes one or more partial bandwidth multi-user (MU) multiple-input- multiple-output (MU-MIMO) RUs;
populating one or more resource unit (RU) allocation subfields based on the selected compression mode with signaling to indicate RU allocations within the packet; and
outputting the packet for transmission via a wireless channel“ in combination with other claim limitations as recited in claim 36.

“receive, via a wireless channel, a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U-SIG) followed by one or more version-specific signal fields, wherein the one or more version- specific signal fields includes a third signal field (EHT-SIG) on one or more subchannels of the wireless channel;
determine that the U-SIG includes at least a version identifier, frequency occupation information and a format information field;
determine a format of the packet based, at least in part, on the format information field;
determine one or more subchannels of the wireless channel that include the version-specific signal field based, at least in part, on the frequency occupation information; and
 receive at least part of the packet and decoding the version-specific signal field on the one or more subchannels based on the determined format“ in combination with other claim limitations as recited in claim 46.

“receive, via a wireless channel, a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U- SIG) followed by one or more version-specific signal fields, wherein the one or more version-specific signal fields includes a third signal field (EHT-SIG) on one or more subchannels of the wireless channel; determine that the U-SIG includes at least a version identifier, frequency occupation information and a format information field; 
determine a format of the packet based, at least in part, on the format information field; determine one or more subchannels of the wireless channel that include the version-specific signal field based, at least in part, on the frequency occupation information; and
 receive at least part of the packet and decoding the version-specific signal field on the one or more subchannels based on the determined format“ as recited in claim 83.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 20, 2022